DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-9, 11, 12, and 15-23 remain pending. 
(b) Claims 10, 13, 14, and 24 are canceled by the applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 10/08/2019 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 3-9, 11, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Regarding Claim 3, line 8 the term “the requirement of a control intervention” lacks antecedent basis. The Examiner cannot find a previous introduction of “a requirement of a control intervention,” in either claim 3 or claim 2. The Examiner does note that claim 1, does introduce “a requirement of a control intervention.”
(b) Regarding Claim 15, line 1 the term “the electronic control unit system” lacks antecedent basis. The Examiner cannot find a previous introduction in either claim 15 or claim 12. 
(c) Regarding Claim 16, line 1 the term “the electronic control unit system” lacks antecedent basis. The Examiner cannot find a previous introduction in either claim 16 or claim 12. 
(d) Regarding Claim 17, line 1 the term “the electronic control unit system” lacks antecedent basis. The Examiner cannot find a previous introduction in either claims 12, 16, and 17. 
(e) Regarding Claims 4-9 and 11 are rejected to for lack of antecedent basis due to dependency of claim 3 respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 12, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lesinski U.S. P.G. Publication 2016/0009267 (hereinafter, Lesinski), in view of Besier et al. U.S. P.G. Publication 2017/0072920 (hereinafter, Besier)
Regarding Claim 1, Lesinski teaches a hydraulic motor vehicle brake system (hydraulic vehicle brake system, Lesinski, Paragraphs 0031-332 and Figure 3A), comprising: 
-a vehicle dynamic control system which is of dual-circuit configuration and which comprises a first brake circuit which acts on one or more first wheel brakes (dual circuit configuration (i.e., a first and second braking control system, thus a first and second brake circuit – also see ECU 1 and ECU 2), wherein the first braking control system acts on a first wheel brakes, Lesinski, Paragraphs 0033-0036 and Figures 1, 2, and 4A), and 
-a second brake circuit which acts on one or more second wheel brakes (a second brake control system (i.e., a second brake circuit), Lesinski, Paragraphs 0033-0034 and Figure 1), the first brake circuit comprising a first hydraulic pressure generator which can be actuated electrically for control interventions (first brake control system able to provide a desired pressure for the brake system, Lesinski, Paragraph 0035 and Figure 2), and the second brake circuit comprising a second hydraulic pressure generator which can be actuated electrically for control interventions and which can be actuated independently of the first hydraulic pressure generator (the second brake control system can generate a hydraulic pressure independent of the first brake control system, Lesinski, Paragraphs 0035-0036 and Figure 2); 
-an electrically actuable third hydraulic pressure generator which is configured to generate a hydraulic pressure for at least one of the two brake circuits (a third pressure generator (i.e., third pump) for the two brake circuits, Lesinski, Paragraph 0044 and Figure 4A); and 
(controller, Lesinski, Paragraph 0031) which is configured: 
-to detect a functional loss of at least one of the two brake circuits (controller determines a functional loss (e.g., loss of pressure from the first pump or failure of a brake circuits), Lesinski, Paragraphs 0033-0036 and Figures 1 and 2) …
-if the functional loss and the requirement of a control intervention are detected, to actuate at least the third hydraulic pressure generator for carrying out or assisting the control intervention (if determining a functional loss of the pressure, then activating the third hydraulic pressure generator (i.e., third pump) to assist in pressure generating (i.e., control intervention), Lesinski, Paragraphs 0033-0036 and 0044 and Figures 1, 2, and 4).
Lesinski does not specifically teach the hydraulic motor vehicle brake system to include detect[ing] a functional loss … and a requirement of a control intervention on the at least one brake circuit which is affected by the functional loss.
Besier teaches determining a functional loss of the at least two brake circuits (Besier, Paragraphs 0064-0074). Moreover, Besier teaches determining the functional loss is based on a requirement of the control intervention (e.g., accurate computation or desired pressure in the system) (Besier, Paragraphs 0064-0074).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the hydraulic motor vehicle brake system of Lesinski to include detecting a functional loss … and a requirement of a control intervention on the at least one brake circuit which is affected by the functional loss as taught by Besier.
(Besier, Paragraph 0066).
Regarding Claim 2, Lesinski teaches a hydraulic motor vehicle brake system (hydraulic vehicle brake system, Lesinski, Paragraphs 0031-332 and Figure 3A), comprising: 
-a vehicle dynamic control system which is of dual-circuit configuration and which comprises a first brake circuit which acts on one or more first wheel brakes (dual circuit configuration (i.e., a first and second braking control system, thus a first and second brake circuit – also see ECU 1 and ECU 2), wherein the first braking control system acts on a first wheel brakes, Lesinski, Paragraphs 0033-0036 and Figures 1, 2, and 4A), and 
-a second brake circuit which acts on one or more second wheel brakes (a second brake control system (i.e., a second brake circuit), Lesinski, Paragraphs 0033-0034 and Figure 1), the first brake circuit comprising a first hydraulic pressure generator which can be actuated3P16-017301-US-PCT electrically for control interventions (first brake control system able to provide a desired pressure for the brake system, Lesinski, Paragraph 0035 and Figure 2), and the second brake circuit comprising a second hydraulic pressure generator which can be actuated electrically for control interventions and which can be actuated independently of the first hydraulic pressure generator (the second brake control system can generate a hydraulic pressure independent of the first brake control system, Lesinski, Paragraphs 0035-0036 and Figure 2); 
(a third pressure generator (i.e., third pump) for the two brake circuits, Lesinski, Paragraph 0044 and Figure 4A); and 
-a controller (controller, Lesinski, Paragraph 0031) which is configured: 
-to detect a functional loss of at least one of the two brake circuits (controller determines a functional loss (e.g., loss of pressure from the first pump or failure of a brake circuits), Lesinski, Paragraphs 0033-0036 and Figures 1 and 2) …
Lesinski does not specifically teach the hydraulic motor vehicle brake system to include detect[ing] a functional loss … and a requirement of a control intervention on the at least one brake circuit which is affected by the functional loss and if the functional loss of the third hydraulic pressure generator and the driver's braking request are detected, to actuate the first hydraulic pressure generator and the second hydraulic pressure generator, in order to generate a hydraulic pressure in at least one of the brake circuits in accordance with the driver's braking request.
Besier teaches determining a functional loss of the at least two brake circuits (Besier, Paragraphs 0064-0074). Moreover, Besier teaches determining the functional loss is based on a requirement of the control intervention (e.g., accurate computation or desired pressure in the system) (Besier, Paragraphs 0064-0074). Additionally, Besier teaches and/or suggests the use of the various hydraulic pressure generators (e.g., first, second, and third) to try and generate the required pressure requested (i.e., requested by a driver) (Besier, Paragraphs 0064-0074).

It would have been obvious because having a redundancy system (e.g., first, second, and third systems) for braking reduces the chance of failure of the overall braking system (Besier, Paragraph 0066).
Regarding Claim 3, Lesinski, as modified, teaches the hydraulic motor vehicle brake system (hydraulic vehicle brake system, Lesinski, Paragraphs 0031-332 and Figure 3A) as defined in claim 2.
	It shall be noted that Lesinski does teach a first and second actuator for the first and second wheel brakes (Lesinski, Paragraphs 0032-0033 and Figure 1). Moreover, Lesinski teaches determining a functional loss of the pressure, then activating the third hydraulic pressure generator (i.e., third pump) to assist in pressure generating (i.e., control intervention) (Lesinski, Paragraphs 0033-0036 0044 and Figures 1, 2, and 4).
However, Lesinski does not teach the hydraulic motor vehicle brake system to include an Electric Parking Brake system with an electrically actuable first actuator which is assigned to one of the first wheel brakes, and an electrically actuable second actuator which is assigned to one of the second wheel brakes, the controller being configured, if the functional loss of at least one of the two brake circuits and the requirement of a control intervention are detected, to actuate at least one of the actuators, in order to carry out or assist the control intervention, and, if the functional loss of the third hydraulic pressure generator and the driver's braking request are detected, to actuate it in accordance with the driver's braking request.
Besier teaches an electric parking brake system (Besier, Paragraphs 0087-0088). Besier also teaches a first and second actuator assigned to one of the wheels brakes (i.e., first and second wheel brakes) (Besier, Paragraph 0062). Moreover, Besier teaches and/or suggests the use of the various hydraulic pressure generators (e.g., first, second, and third) to try and generate the required pressure requested (i.e., requested by a driver) (Besier, Paragraphs 0064-0074).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the an Electric Parking Brake system with an electrically actuable first actuator which is assigned to one of the first wheel brakes, and an electrically actuable second actuator which is assigned to one of the second wheel brakes, the controller being configured, if the functional loss of at least one of the two brake circuits and the requirement of a control intervention are detected, to actuate at least one of the actuators, in order to carry out or assist the control intervention, and, if the functional loss of the third hydraulic pressure generator and the driver's braking request are detected, to actuate it in accordance with the driver's braking request as taught by Besier.
(Besier, Paragraph 0066).
Regarding Claim 4, Lesinski, as modified, teaches the hydraulic motor vehicle brake system as defined in claim 3, wherein the first actuator and the second actuator are electrically actuated independently of one another (first and second actuator are electrically independent of one another, Lesinski, Paragraphs 0032-0036 and Figures 1 and 2).
Regarding Claim 5, Lesinski, as modified, teaches the hydraulic motor vehicle brake system as defined in claim 4, wherein the hydraulic motor vehicle brake system is configured as a brake-by-wire system (dual circuit configuration (i.e., a first and second braking control system, thus a first and second brake circuit – also see ECU 1 and ECU 2), dual circuit system is a type of brake by wire (i.e., control signal), Lesinski, Paragraphs 0033-0036 and Figures 1, 2, and 4A) which comprises the third hydraulic pressure generator, and being equipped with an Electric Brake Booster system which comprises the third hydraulic pressure generator (if determining a functional loss of the pressure, then activating the third hydraulic pressure generator (i.e., third pump) to assist in pressure generating (i.e., a type of electric brake booster), Lesinski, Paragraphs 0033-0036 0044 and Figures 1, 2, and 4).
Regarding Claim 6, Lesinski, as modified, teaches the hydraulic motor vehicle brake system as defined in claim 4, comprising, furthermore, a first sensor for detecting a hydraulic pressure in the first brake circuit (sensor for detecting hydraulic pressure in the various hydraulic circuits (e.g., first circuit), Lesinski, Paragraph 0037 and Figure 3A) and a second sensor for detecting a hydraulic pressure in the second brake circuit being provided (sensor for detecting hydraulic pressure in the various hydraulic circuits (e.g., second circuit), Lesinski, Paragraph 0037 and Figure 3A).
Regarding Claim 7, Lesinski, as modified, teaches the hydraulic motor vehicle brake system as defined in claim 4, wherein the first brake circuit and the second brake circuit are of identical construction (dual circuit configuration (i.e., a first and second braking control system, thus a first and second brake circuit – also see ECU 1 and ECU 2), wherein circuits are identical, Lesinski, Paragraphs 0033-0036 and Figures 1, 2, and 4A).
Regarding Claim 8, Lesinski, as modified, teaches the hydraulic motor vehicle brake system as defined in claim 4, further comprising, a first electric supply system which is configured to supply the first hydraulic pressure generator and the third hydraulic pressure generator; and a second electric supply system which is configured to supply the 5P16-017301-US-PCTsecond hydraulic pressure generator and the third hydraulic pressure generator (dual circuit configuration (i.e., a first and second braking control system, thus a first and second brake circuit – also see ECU 1 and ECU 2), ECUs supply power to the first, second, and third hydraulic pressure generators, Lesinski, Paragraphs 0033-0036 and 0044 and Figures 1, 2, and 4A).
Regarding Claim 9, Lesinski, as modified, teaches the hydraulic motor vehicle brake system as defined in claim 8, wherein the first electric supply system is configured, furthermore, to supply the second hydraulic pressure generator and the second electric supply system is configured, furthermore, to supply the first hydraulic pressure generator (dual circuit configuration (i.e., a first and second braking control system, thus a first and second brake circuit – also see ECU 1 and ECU 2), ECUs supply power to the first, second, and third hydraulic pressure generators, Lesinski, Paragraphs 0033-0036 and 0044 and Figures 1, 2, and 4A).
Regarding Claim 11, Lesinski, as modified, teaches the hydraulic motor vehicle brake system as defined in claim 8, wherein at least one of the hydraulic pressure generators is configured as a motor/pump unit (third hydraulic pressure generator (i.e., third pump) to assist in pressure generating (i.e., control intervention), Lesinski, Paragraphs 0033-0036, and 0044 and Figures 1, 2, and 4).
Regarding Claim 12, Lesinski, as modified, teaches a hydraulic motor vehicle brake system (hydraulic vehicle brake system, Lesinski, Paragraphs 0031-332 and Figure 3A) comprising: 
-a vehicle dynamic control system which is of dual-circuit configuration and which comprises a first brake circuit which acts on one or more first wheel brakes (dual circuit configuration (i.e., a first and second braking control system, thus a first and second brake circuit – also see ECU 1 and ECU 2), wherein the first braking control system acts on a first wheel brakes, Lesinski, Paragraphs 0033-0036 and Figures 1, 2, and 4A), and 
-a second brake circuit which acts on one or more second wheel brakes (a second brake control system (i.e., a second brake circuit), Lesinski, Paragraphs 0033-0034 and Figure 1), the first brake circuit comprising a first hydraulic pressure generator which can be actuated electrically for control interventions (first brake control system able to provide a desired pressure for the brake system, Lesinski, Paragraphs 0035 and Figure 2), and the second brake circuit comprising a second hydraulic pressure generator which can be actuated electrically for control interventions and which can be actuated independently of the first hydraulic pressure generator (the second brake control system can generate a hydraulic pressure independent of the first brake control system, Lesinski, Paragraphs 0035-0036 and Figure 2); 
-an electrically actuable third hydraulic pressure generator which is configured to generate a hydraulic pressure for at least one of the two brake circuits (a third pressure generator (i.e., third pump) for the two brake circuits, Lesinski, Paragraph 0044 and Figure 4A); and 
-a controller (controller, Lesinski, Paragraph 0031) which is configured:  6P16-017301-US-PCT 
-to detect a functional loss of at least one of the two brake circuits (controller determines a functional loss (e.g., loss of pressure from the first pump or failure of a brake circuits), Lesinski, Paragraphs 0033-0036 and Figures 1 and 2).... 
-a first control unit which is configured to actuate the first hydraulic pressure generator (dual circuit configuration (i.e., a first and second braking control system, thus a first and second brake circuit – also see ECU 1 and ECU 2), wherein the first ECU can control the first hydraulic pressure generator, Lesinski, Paragraphs 0033-0036 and Figures 1, 2, and 4A); 
-a second control unit which is configured to actuate the second hydraulic pressure generator (dual circuit configuration (i.e., a first and second braking control system, thus a first and second brake circuit – also see ECU 1 and ECU 2), wherein the second ECU can control the second hydraulic pressure generator, Lesinski, Paragraphs 0033-0036 and Figures 1, 2, and 4A); … 
detect[ing] a functional loss … and a requirement of a control intervention on the at least one brake circuit which is affected by the functional loss and if the functional loss and the requirement of a control intervention are detected, to actuate at least the third hydraulic pressure generator for carrying out or assisting the control intervention; and a third control unit which is configured to actuate the third hydraulic pressure generator.
Besier teaches determining a functional loss of the at least two brake circuits (Besier, Paragraphs 0064-0074). Besier also teaches determining the functional loss is based on a requirement of the control intervention (e.g., accurate computation or desired pressure in the system) (Besier, Paragraphs 0064-0074). Additionally, Besier teaches and/or suggests the use of the various hydraulic pressure generators (e.g., first, second, and third) to try and generate the required pressure requested (i.e., requested by a driver) (Besier, Paragraphs 0064-0074). Moreover, Besier teaches a third control unit, which can be configured to actuate the third pressure generator (Besier, Paragraphs 0064-0074).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the hydraulic motor vehicle brake system of Lesinski to include detecting a functional loss … and a requirement of a control intervention on the at least one brake circuit which is affected by the functional loss and if the functional loss and the requirement of a control intervention are detected, to actuate at least the third hydraulic pressure generator for carrying out or assisting the 
It would have been obvious because having a redundancy system (e.g., first, second, and third systems) for braking reduces the chance of failure of the overall braking system (Lesninski, Paragraph 0066).
Regarding Claim 15, Lesinski, as modified, teaches the electronic control unit system as defined in claim 12, wherein at least two of the control units are configured to communicate with one another via a first communication system and a second communication system (control units (e.g., ECU1 and ECU2) are in communication with each other, which may include a first and second communication system (i.e., see various communication lines in Figure 1), Lesninski, Paragraphs 0033-0034 and Figure 1).
Regarding Claim 16, Lesinski, as modified, teaches the electronic control unit system as defined in claim 12, wherein the first control unit and the second control unit form a spatially contiguous control unit assembly (control units (e.g., ECU1 and ECU2) may include a spatially contiguous assembly (e.g., combined or discrete), Lesninski, Paragraphs 0033-0034 and Figure 1).
Regarding Claim 17, Lesinski, as modified, teaches the electronic control unit system as defined in claim 16, wherein the first control unit comprising a first processor and the second control unit comprising a second processor, 7P16-017301-US-PCTthe processors are connected to one another communicatively via a processor interface (processor units (e.g., ECU1 and ECU2) connected to each other via communication, Lesninski, Paragraphs 0033-0034 and Figure 1)
Regarding Claim 18, Lesinski teaches a method for operating a hydraulic motor vehicle brake system (hydraulic vehicle brake system, Lesinski, Paragraphs 0031-332 and Figure 3A) with a vehicle dynamic control system which is of dual-circuit configuration and which comprises a first brake circuit which acts on one or more first wheel brakes (dual circuit configuration (i.e., a first and second braking control system, thus a first and second brake circuit – also see ECU 1 and ECU 2), wherein the first braking control system acts on a first wheel brakes, Lesinski, Paragraphs 0033-0036 and Figures 1, 2, and 4A), and a second brake circuit which acts on one or more second wheel brakes (a second brake control system (i.e., a second brake circuit), Lesinski, Paragraphs 0033-0034 and Figure 1), the first brake circuit comprising a first hydraulic pressure generator which can be actuated electrically for control interventions (first brake control system able to provide a desired pressure for the brake system, Lesinski, Paragraphs 0035 and Figure 2), and the second brake circuit comprising a second hydraulic pressure generator which can be actuated electrically for control interventions and which can be actuated independently of the first hydraulic pressure generator (the second brake control system can generate a hydraulic pressure independent of the first brake control system, Lesinski, Paragraphs 0035-0036 and Figure 2), and the hydraulic motor vehicle brake system comprising, furthermore, an electrically actuable third hydraulic pressure generator which is configured to generate a hydraulic pressure for at least one of the two brake circuits (a third pressure generator (i.e., third pump) for the two brake circuits, Lesinski, Paragraph 0044 and Figure 4A), the method comprising the steps of: detecting of … loss of at least one of the two brake circuits (controller determines a functional loss (e.g., loss of pressure from the first pump or failure of a brake circuits), Lesinski, Paragraphs 0033-0036 and Figures 1 and 2) …; and actuating, if the functional loss and the requirement of a control intervention are detected, of the third hydraulic pressure generator for carrying out or assisting the control intervention (if determining a functional loss of the pressure, then activating the third hydraulic pressure generator (i.e., third pump) to assist in pressure generating (i.e., control intervention), Lesinski, Paragraphs 0033-0036, and 0044 and Figures 1, 2, and 4).
Lesinski does not specifically teach the method to include detect[ing] a functional loss … and a requirement of a control intervention on the at least one brake circuit which is affected by the functional loss. 
Besier teaches determining a functional loss of the at least two brake circuits (Besier, Paragraphs 0064-0074). Moreover, Besier teaches determining the functional loss is based on a requirement of the control intervention (e.g., accurate computation or desired pressure in the system) (Besier, Paragraphs 0064-0074).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Lesinski to include detecting a functional loss … and a requirement of a control intervention on the at least one brake circuit which is affected by the functional loss as taught by Besier.
It would have been obvious because having a redundancy system (e.g., first, second, and third systems) for braking reduces the chance of failure of the overall braking system (Besier, Paragraph 0066).
Regarding Claim 19, Lesinski, as modified, teaches the method as defined in claim 18, comprising, furthermore, an emergency braking operation being carried out if (emergency braking operation can include the detecting the loss and taking corrective action, Lesninski, Paragraphs 0048 and 0033-0034).
Regarding Claim 20, Lesinski, as modified, teaches the method as defined in claim 18, further comprising the step of locking of a braked wheel being detected as a requirement of a control intervention, and the control intervention counteracting the locking of the braked wheel (anti-slip and anti-lock brakes is the control system counteracting the locking of the braked wheels, Lesninski, Paragraphs 0039 and 0002).
Regarding Claim 21, Lesinski, as modified, teaches the method as defined in claim 18, further comprising, a vehicle dynamics control operation being detected as a requirement of a control intervention, and the control intervention serving for the vehicle dynamics control operation (electronic stability system for controlling the dynamics of the vehicle, Lesinski, Paragraph 0046).
Regarding Claim 22, the Applicant’s claim has similar limitations to claims 1 and 2; therefore are rejected for similar reasons set forth by the Examiner in the rejection of claims 1 and 2.
Regarding Claim 23, Lesinski teaches a method for operating a hydraulic motor vehicle brake system (hydraulic vehicle brake system, Lesinski, Paragraphs 0031-332 and Figure 3A) with a vehicle dynamic control system which is of dual-circuit configuration and which comprises a first brake circuit which acts on one or more first wheel brakes (dual circuit configuration (i.e., a first and second braking control system, thus a first and second brake circuit – also see ECU 1 and ECU 2), wherein the first braking control system acts on a first wheel brakes, Lesinski, Paragraphs 0033-0036 and Figures 1, 2, and 4A), and a second brake circuit which acts on one or more second wheel brakes (a second brake control system (i.e., a second brake circuit), Lesinski, Paragraphs 0033-0034 and Figure 1), the first brake circuit comprising a first hydraulic pressure generator  which can be actuated electrically for control interventions (first brake control system able to provide a desired pressure for the brake system, Lesinski, Paragraphs 0035 and Figure 2), and the second brake circuit comprising a second hydraulic pressure generator which can be actuated electrically for control interventions and which can be actuated independently of the first 9P16-017301-US-PCT hydraulic pressure generator (the second brake control system can generate a hydraulic pressure independent of the first brake control system, Lesinski, Paragraphs 0035-0036 and Figure 2), the hydraulic motor vehicle brake system comprising, furthermore, an electrically actuable third hydraulic pressure generator which is configured to generate a hydraulic pressure for at least one of the two brake circuits (a third pressure generator (i.e., third pump) for the two brake circuits, Lesinski, Paragraph 0044 and Figure 4A), the method comprising the steps of: detecting of a functional loss of the third hydraulic pressure generator and of a driver's braking request (controller determines a functional loss (e.g., loss of pressure from the first pump or failure of a brake circuits), Lesinski, Paragraphs 0033-0036 and Figures 1 and 2) …
Lesinski does not specifically teach the method to include detecting a functional loss … and a requirement of a control intervention on the at least one brake circuit which is affected by the functional loss and if the functional loss of the third hydraulic pressure generator and the driver's braking request are detected, to actuate the first hydraulic pressure generator and the second hydraulic pressure generator, in order to generate a hydraulic pressure in at least one of the brake circuits in accordance with the driver's braking request.
Besier teaches determining a functional loss of the at least two brake circuits (Besier, Paragraphs 0064-0074). Moreover, Besier teaches determining the functional loss is based on a requirement of the control intervention (e.g., accurate computation or desired pressure in the system) (Besier, Paragraphs 0064-0074). Additionally, Besier teaches and/or suggests the use of the various hydraulic pressure generators (e.g., first, second, and third) to try and generate the required pressure requested (i.e., requested by a driver) (Besier, Paragraphs 0064-0074).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Lesinski to include detecting a functional loss … and a requirement of a control intervention on the at least one brake circuit which is affected by the functional loss and if the functional loss of the third hydraulic pressure generator and the driver's braking request are detected, to actuate the first hydraulic pressure generator and the second hydraulic pressure generator, in order to generate a hydraulic pressure in at least one of the brake circuits in accordance with the driver's braking request as taught by Besier.
It would have been obvious because having a redundancy system (e.g., first, second, and third systems) for braking reduces the chance of failure of the overall braking system (Besier, Paragraph 0066).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667